DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Response to Arguments
On pages 5–6 of the Remarks, Applicant contends Manassen does not teach the amended features of dual illumination paths wherein the second illumination path is configured to provide circular polarized light.  The rejection of claim 1 relies on a combination of references including Best.  As the rejection of claim 1 explains, infra, Best’s paragraph [0167] teaches one or more illumination sources and circularly polarized light.  Accordingly, the rejection of claim 1, including the reliance on the teachings of Best, is maintained.
Examiner incorporates herein previous Responses to Arguments.
Other claims are not argued separately.  Remarks, 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Manassen (US 2014/0111791 A1), Levy (US 2004/0235205 A1), Best (US 2016/0124208 A1), Spennemann (US 2009/0219515 A1), and Fukuhara (US 2007/0134563 A1).
Regarding claim 1, the combination of Manassen, Levy, Best, Spennemann, and Fukuhara teaches or suggests an optical system in an imaging metrology tool, the optical system comprising:  a first beam splitter (Manassen, Fig. 1A, Element 135); an illumination source that projects light at the first beam splitter along a first illumination path (Manassen, Fig. 1A, Element 110); a focusing lens disposed in the first illumination path configured to focus the light in the first illumination path (Levy, ¶ 0170:  teaches focusing lens are part of the normal toolkit for these types of systems; Best, ¶ 0059:  teaches a focusing lens in the illumination path); an objective (Manassen, Fig. 1A, Element 120); a second beam splitter along a path of the light between the first beam splitter and the objective (Manassen, Fig. 1A, Element 150); a second illumination path that projects light at the second beam splitter and is associated with the objective via the second beam splitter (Examiner finds the skilled artisan would find such an arrangement an obvious duplication of parts; Where there are two illumination sources, there could also be two corresponding beamsplitters to direct the light toward the objective.  Manassen, Fig. 1A:  teaches illumination path 99A, beam splitter 150, collection path 99B, and objective 120, all associated via the beam splitter; see also Manassen, Claim 5; Manassen does not appear to explicitly teach what is well-known in the art, that in interferometric systems, it can be desirable to use both coherent and incoherent light sources; Levy, ¶ 0175:  teaches beamsplitters arranged within an optical path to accommodate light from each of a plurality of light sources; Best, ¶ 0205:  teaches a plurality of light sources can each have a dedicated beam path wherein such paths are brought together to illuminate a common objective), wherein the second illumination path is configured to provide circular light polarization (Best, ¶ 0167:  teaches one or more light sources and optionally providing via light source circularly polarized light); a collection path opposite the first beam splitter from the second beam splitter and the objective (Manassen, Fig. 1A, Element 132); an adjustable reference path having a reference signal integrated in the collection path thereof (Manassen, ¶ 0007:  teaches an interferometer having a source path, collection path, reference path, and interference path; Manassen, ¶ 0020:  teaches phase control can be accomplished by changing e.g. a path length; Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes), wherein the reference path is configured to provide an adjustable phase of the reference signal (Manassen, ¶ 0020:  teaches phase control can be accomplished by changing e.g. a path length; Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes) and the optical system is configured to adjust the phase of the reference signal to modify a topographic phase (Manassen, ¶ 0032:  teaches the target measurement is target topography) of an imaging metrology target to be an integer multiple of π (Examiner notes integer multiples of pi just means 0 or 180 degrees phase shifts; Manassen, ¶ 0030:  teaches introducing a 180-degree phase difference between reference and target paths; Examiner notes the prior art holds that instead of block light that would create destructive interference at the focal point, a grating that changes the phase 180-degrees (i.e. integer multiple of pi) improves the intensity of the focused light) and to collect only zeroth and first order diffraction signals from at least two target layers (Fukuhara, ¶ 0089:  teaches reducing the phase difference between zero- and first-order diffraction to increase lithography margin), wherein the adjustable reference path receives light directly from the second beam splitter (Manassen, Fig. 1A:  shows how all other optical elements in the system receive light from central element 150, a beam splitter; Manassen does not depict that its reference path is created using a second beam splitter and instead shows the reference path is achieved via beam splitter 150; Examiner finds the skilled artisan would find such an arrangement an obvious duplication of parts; Where there are two illumination sources, there would also be two corresponding beamsplitters to direct the light toward the objective.  These types of optical systems, being linked illumination paths, have many possible configurations that are essentially equivalent; Without some evidence of an unexpected result, or an asserted benefit to a particular arrangement that would not have been obvious to the skilled artisan, Examiner finds it unlikely to be a nonobvious variant of prior art interferometric imaging systems; Examiner finds such an arrangement of parts is an obvious variant of prior art interferometric imaging systems because the use of an additional beam splitter to rearrange optical paths is nothing more than a mere rearrangement of parts that fails to yield an unexpected result or any asserted technological benefit; Examiner finds the skilled artisan has readily in his toolkit beam splitters to create optically connected optical paths in such interferometric systems); and an attenuator disposed in the adjustable reference path, wherein the attenuator is configured to control the adjustable phase of the reference signal (Levy, ¶ 0433:  teaches a quarter-wave plate to attenuate the phase signal; Spennemann, ¶¶ 0029 and 0068:  teach an attenuator can be placed in the reference arm to adjust light intensity).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, with those of Levy, because both references are drawn to the same field of endeavor and because Levy illustrates that adding multiple light sources to an interferometric device amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Manassen and Levy used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen and Levy, with those of Best, because all three references are drawn to the same field of endeavor and because Levy and Best both illustrate that adding multiple light sources to an interferometric device such that dedicated beam paths can be joined to illuminate a common objective amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Manassen, Levy, and Best used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, Levy, and Best, with those of Spennemann, because all four references are drawn to the same field of endeavor and because, as evidenced by Spennemann’s teachings, adding an attenuator in the reference path to control light intensity is advantageous such that the combination of features amounts to nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Manassen, Levy, Best, and Spennemann used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, Levy, Best, and Spennemann, with those of Fukuhara, because all five references are drawn to the same field of endeavor and because reducing the phase difference between zero-order and first-order diffraction can increase lithography margin.  This rationale applies to all combinations of Manassen, Levy, Best, Spennemann, and Fukuhara used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Manassen, Levy, Best, Spennemann, and Fukuhara teaches or suggests the optical system of claim 1, wherein the adjustable reference path includes a Linnik interferometer (Examiner notes Linnik arrangements have been around since Mr. Linnik and means that the reference arm has optical elements that match those of the measurement arm; Spennemann, ¶ 0072:  teaches a Linnik interferometric device; Manassen’s Fig. 1A illustrates a linnik configuration) with a reference objective identical to an objective of the imaging metrology optical system and an adjustable mirror (Manassen, ¶ 0029:  teaches reference objective and target objective identical and a reference mirror; see also Manassen, Claim 3).
Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck (US 2013/0094077 A1).
Regarding claim 4, the combination of Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck teaches or suggests the optical system of claim 1, further comprising a neutral density filter and/or mirror configured to control amplitude of the reference signal (Manassen, Fig. 1A, Element 95; Manassen does not appear to teach changing the amplitude (intensity) with a reference mirror; Brueck, ¶ 0120:  teaches the reference mirror can change the amplitude of the reference signal; Examiner notes a neutral density filter is well-known in the art to reduce the intensity of all wavelengths of light).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Manassen, Levy, Best, Spennemann, and Fukuhara, with those of Brueck, because all six references are drawn to the same field of endeavor and because using a reference mirror to control the reference amplitude represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck teaches or suggests an optical system in an imaging overlay metrology tool, the optical system comprising; a first beam splitter; an illumination source that projects light at the first beam splitter along a first illumination path; a focusing lens disposed in the first illumination path configured to focus the light in the first illumination path; a main objective; a second beam splitter along a path of the light between the first beam splitter and the objective; a second illumination path that projects light at the second beam splitter and is associated with the objective via the second beam splitter, wherein the second illumination path is configured to provide circular light polarization; a collection path opposite the first beam splitter from the second beam splitter and the objective (see treatment of claim 1); a reference path having a reference signal with controllable amplitude (Manassen, Fig. 1A, Element 99C:  teaches the reference path and reference signal; Manassen, Fig. 1A, Element 95:  teaches the reference mirror; Brueck, ¶ 0120:  teaches the reference mirror can change the amplitude of the reference signal; Examiner notes a neutral density filter is well-known in the art to reduce the intensity of all wavelengths of light) and phase (Manassen, ¶ 0029:  teaches the reference optics may change to introduce phase changes) which are configured to minimize a difference of topographic phases between zeroth and first order diffraction signals (Fukuhara, ¶ 0089:  teaches reducing the phase difference between zero- and first-order diffraction to increase lithography margin) from at least two target layers (Manassen, ¶ 0051:  teaches the overlay metrology tool can collect phase distribution information for one or more layers of a target specimen), wherein the reference path receives light directly from the second beam splitter; and an attenuator disposed in the reference path, wherein the attenuator is configured to control the amplitude and the phase (see treatment of claim 1).
Regarding claim 6, the combination of Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck teaches or suggests the optical system of claim 5, wherein the reference path is incorporated in the optical system in a Linnik interferometer configuration (Manassen’s Fig. 1A illustrates a linnik configuration; While not explicitly relied upon, Barak, ¶ 0145 was used elsewhere in this Office Action).
Regarding claim 7, the combination of Manassen, Levy, Best, Spennemann, Fukuhara, and Brueck teaches or suggests the optical system of claim 5, wherein the minimization is carried out according to [Equation 12] (Examiner finds this equation is just a different expression (i.e. this time the mathematical expression) of the minimization described in the claim upon which this claim depends; It is not clear why the equation would not have been obvious in view of the teachings of the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manassen (US 2013/0044881 A1) (herein “Manassen-2”) teaches the overlay metrology tool can collect phase distribution information for one or more layers of a target specimen (¶ 0060).
Patil (US 2012/0188538 A1) teaches first and second light sources and the optical elements necessary to direct the light from those sources to the objective (e.g. Abstract and ¶‌ 0058).
Tearney (US 2007/0238955 A1) teaches an attenuator in the reference arm used in conjunction with a reference mirror (e.g. ¶ 0107).
Leibold, “Design and Analysis of Circular Diffraction Gratings,” April 2015.  This reference teaches, inter alia, instead of blocking light that would create destructive interference at the focal point, a grating that changes the phase 180-degrees (i.e. integer multiple of pi) improves the intensity of the focused light (Section 1.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481